DETAILED ACTION

Status of Claims

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
This action is in reply to the arguments/remarks for Application 16/421,478 filed on 24 May 2021.
Claims 1-20 are currently pending, and have been examined. 

Information Disclosure Statement

The Information Disclosure Statement filed 24 May 2019 has been considered. An initialed copy of the Form 1449 are enclosed herewith.
Claim Objections

Claim 14 is objected to because of the following informalities: Claim 14 fails to end with a period “.”, and is open-ended. Appropriate correction is required.

Claim Interpretation

With regard to claim 10, the claims recites “wherein the one or more processes, when executed, determine whether a proposed utilization of the financial aid complies with the set of rules of utilizing the financial aid”, which is indicative of the use of optional limitations which raises the question as to the limiting effect of the language in the claim and does not clearly set forth the metes and bounds as to the intended scope of the claims in this instance. Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. These limitations do not set forth clear bounds as to the intended scope of the claims, therefore rendering the claims vague and indefinite. For the purposes of examination, these claims will be read with their broadest reasonable interpretation.

Claim Rejections – 35 USC § 112

The following is a quotation of 35 U.S.C. § 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12, 15, and 20 are rejected under 35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 

With regard to claim 1, the claim recites “a set of rules for utilizing the financial aid, wherein the set of rules for utilizing the financial aid are based on set of rules of one or more OSDS containers”. However, no previous “set of rules of one or more OSDS containers” exists upon which the set of rules for utilizing the financial aid exists. As such the claim is rejected for lack of sufficient antecedent basis. 

With regard to claim 15, the claim recites “a set of rules for utilizing the financial aid, wherein the set of rules for utilizing the financial aid are based on the set of rules of one or more OSDS containers”. However, no previous “set of rules of one or more OSDS containers” exists upon which the set of rules for utilizing the financial aid exists. As such the claim is rejected for lack of sufficient antecedent basis. 

Dependent claims 2-12 are rejected based upon their dependency upon rejected independent claim 1. Claim 20 recites substantially the same limitations as claim 1 and is rejected based on the same reasoning.

Claim Rejections – 35 USC § 101

35 U.S.C. § 101 reads as follows: 

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. 

In the instant case, independent claim 1 is directed towards facilitating administering/managing a financial transaction (e.g., financial aid program) utilizing rules and/or instructions in an organized manner, involving steps which are nothing more than merely determining (collecting, compiling), transmitting (sending), generating (creating), receiving data/information associated with an activity/transaction (funding, charitable giving), but for the recitation of generic computer-related components.  Claim 1 is directed to the abstract idea of facilitating administering/managing a financial transaction (e.g., financial aid program) utilizing rules and/or instructions to carry out the steps recited, which is grouped under the certain methods of organizing human activity – fundamental economic principles, practices or concepts; following set of instructions; commercial interactions; managing personal behavior of relationships or interactions between people (including social activities, teachings, following rules or instructions) grouping, in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). 

Claim 1 recites: “determining an individualized information of an object, wherein the object is from a plurality of objects, the individualized information comprising one or more performance parameters, wherein a performance parameter covers a performance area of the object, and wherein the performance parameter has a set of performance values; sending the individualized information of the object … ; creating a request for a financial aid, the request for the financial aid comprises an intended use of the financial aid, and a financial aid value; sending the request for the financial aid … ; receiving an integrated OSDS container wherein the integrated OSDS container is configured to service the request for the financial aid, wherein the integrated OSDS container comprises a financial aid value and a set of rules for utilizing the financial aid, wherein the set of rules for utilizing the financial aid are based on set of rules … ; receiving recommendation of one or more service actions, wherein the one or more service actions facilitate the object in attaining the desired state, and wherein the recommendation of one or more service actions is based on an analysis of the individualized information of the object and individualized information of other objects that are contextually related to the object, wherein the other objects are from the plurality of objects”. Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).

Facilitating administering/managing a financial transaction (e.g., financial aid program) utilizing rules and/or instructions is a basic economic practice and, thus, an abstract idea (Alice Coro. Pty. Ltd. v. CLS Bank Int’l.). Because the claim is directed to the performance of economically related (e.g., financial) transactions, it is thus directed to an abstract idea. See Manual of Patent Examining Procedure (“MPEP”) § 2106.04(a)(2)(I)(A).

Determining whether a funded activity is in compliance with rules, instructions, and or regulations governing the manner with which the activity is to be financially administered falls within the certain methods of organizing human activity grouping of abstract ideas.  Other than the mere nominal recitation of a computer-related device – nothing in the claim element precludes the steps from the organizing human interactions grouping. Accordingly, for these reasons, the claim recites an abstract idea. 

This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as a “object-centric service delivery system (OSDS)”, represent the use of a computer as a tool (intermediary) to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate) implement the acts of facilitating administering/managing a financial transaction (e.g., financial aid program) while using rules and/or instructions to carry out the steps recited.

When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself.  Viewed as a whole, the combination of elements recited in the claims merely describe the concept of facilitating administering/managing a financial transaction (e.g., financial aid program) while using rules and/or instructions to carry out the steps recited - determining (collecting, compiling), transmitting (sending), generating (creating), receiving data/information associated with an activity/transaction (funding, charitable giving) in an automated manner using computer technology. Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 

Independent claim 13 recites substantially the same limitations as claim 1 above and is ineligible for the same reasons. The subject matter of claim 13 corresponds to the subject matter of claim 1 in terms of a method (e.g., process). Therefore the reasoning provided for claim 1 applies to claim 13 accordingly.

Independent claim 20 recites substantially the same limitations as claim 1 above and is ineligible for the same reasons. The subject matter of claim 20 corresponds to the subject matter of claim 1 in terms of a computer program product (e.g., manufacture). Therefore the reasoning provided for claim 1 applies to claim 20 accordingly.

Dependent claims 1-12 and 14-19 add further details and contain limitations that narrow the scope of the invention. However, these details do not result in significantly more than the abstract idea itself. As explained in the December 16, 2014 Interim Eligibility Guidance from the USPTO (in reference to the BuySAFE, Inc. v. Google, Inc. decision), further narrowing the details of an abstract idea does not change the § 101 analysis since a more narrow abstract idea does not make it any less abstract. 

In all the dependent claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Also the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; the claims do not affect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment. In addition, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims as a whole, do not amount to significantly more than the abstract idea itself. For these reasons, the dependent claims also are not patent eligible.

Viewed individually and in combination, these additional elements do not provide meaningful limitations to transform the abstract idea such that the claims amount to significantly more than the abstraction itself.

Accordingly, the present pending claims are not patent eligible and are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections – 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5-15, 18, 20 are rejected under U.S.C. 103(a) as being unpatentable over Owens et al., US 7,089,262 (“Owens”) in view of Anderson et al., US 7,603,358 (“Anderson”).

Re Claim 1: Owens discloses a method of object-centric service delivery, the method being executed by at least one processor in a computer system, the method comprising: 

determining an individualized information of an object, wherein the object is from a plurality of objects, the individualized information comprising one or more performance parameters, wherein a performance parameter covers a performance area of the object, and wherein the performance parameter has a set of performance values; (Abstract; C1 L27-31; C1 L50-54; C2 L47-49; C3 L2-6)

sending the individualized information of the object to an object-centric service delivery system (OSDS); (C2 L29-37; 

Owens doesn’t explicitly disclose:

creating a request for a financial aid, the request for the financial aid comprises an intended use of the financial aid, and a financial aid value; 

sending the request for the financial aid to the OSDS; 

receiving an integrated OSDS container wherein the integrated OSDS container is configured to service the request for the financial aid, wherein the integrated OSDS container comprises a financial aid value and a set of rules for utilizing the financial aid, wherein the set of rules for utilizing the financial aid are based on set of rules of one or more OSDS containers; 

Anderson, however, makes these teachings in a related endeavor (C2 L37-43; C5 L19-30; C8 L35-37; C7 L44-47). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Anderson to the invention of Owens as described above for the motivation of monitoring compliance of an activity/transaction with a required rule-set. 

Owens further discloses:

receiving recommendation of one or more service actions, wherein the one or more service actions facilitate the object in attaining the desired state, and wherein the recommendation of one or more service actions is based on an analysis of the individualized information of the object and individualized information of other objects that are contextually related to the object, wherein the other objects are from the plurality of objects. (C3 L2-6; C2 L61-67)
Re Claim 5: Owens in view of Anderson discloses the method of object-centric service delivery of claim 1. Owens further discloses:

providing an interface so that the object can provide feedback about the one or more service actions. (C4 L11-13)
Re Claim 6: Owens in view of Anderson discloses the method of object-centric service delivery of claim 1. Owens further discloses:

receiving an incentive, wherein the incentive is designed to encourage a desired behavior. (Abstract; C1 L27-31; C1 L50-54; C2 L47-49; C3 L2-6)
Re Claim 7: Owens in view of Anderson discloses the method of object-centric service delivery of claim 1. Owens doesn’t explicitly disclose:

wherein the set of rules for utilizing the financial aid is at least one of a set of primary rules and a set of secondary rules, wherein the set of primary rules must be complied by the object. 
Anderson, however, makes these teachings in a related endeavor (C2 L37-43; C5 L19-30; C8 L35-37; C7 L44-47). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Anderson to the invention of Owens as described above for the motivation of monitoring compliance of an activity/transaction with a required rule-set. 

Re Claim 8: Owens in view of Anderson discloses the method of object-centric service delivery of claim 1. Owens doesn’t explicitly disclose:

creating a request to relax a compliance requirement, wherein the request to relax is to modify at least one rule from the set of rules for utilizing the financial aid; 

sending the request to relax the compliance requirement to the one or more OSDS containers; and 

receiving an updated integrated OSDS container, wherein the updated integrated OSDS container comprises a modified set of rules for utilizing the financial aid, wherein the modified set of rules for utilizing the financial aid is based on the request to relax the compliance requirement. 
Anderson, however, makes these teachings in a related endeavor (C2 L37-43; C5 L19-30; C8 L35-37; C7 L44-47). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Anderson to the invention of Owens as described above for the motivation of monitoring compliance of an activity/transaction with a required rule-set. 

Re Claim 9: Owens in view of Anderson discloses the method of object-centric service delivery of claim 1. Owens doesn’t explicitly disclose:

wherein the set of rules for utilizing the financial aid comprises a first set of normalized rules, wherein the first set of normalized rules are created by: 

selecting a second set of rules from the one or more OSDS containers, wherein the said selecting comprises identifying at least one of from the group comprising one or more duplicate rules, one or more inconsistent rules, one or more overlapping rules, one or more obsolete rules, one or more inapplicable rules, and one or more unlawful rules; 

selecting one or more normalization rules from a knowledgebase, wherein the knowledgebase is configured to store a plurality of normalization rules; and 

applying the one or more normalization rules to the second set of rules wherein the said applying comprises: 

reconciling the one or more duplicate rules, the one or more inconsistent rules, and the one or more overlapping rules; 

removing the one or more obsolete rules, the one or more inapplicable rules, and the one or more unlawful rules. 
Anderson, however, makes these teachings in a related endeavor (C2 L37-43; C5 L19-30; C8 L35-37; C7 L44-47). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Anderson to the invention of Owens as described above for the motivation of monitoring compliance of an activity/transaction with a required rule-set. 

Re Claim 10: Owens in view of Anderson discloses the method of object-centric service delivery of claim 1. Owens doesn’t explicitly disclose:

executing one or more processes provided by the integrated OSDS container, the one or more processes correspond to the set of rules for utilizing the financial aid, wherein the one or more processes, when executed, determine whether a proposed utilization of the financial aid complies with the set of rules of utilizing the financial aid. 
Anderson, however, makes these teachings in a related endeavor (C2 L37-43; C5 L19-30; C8 L35-37; C7 L44-47). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Anderson to the invention of Owens as described above for the motivation of monitoring compliance of an activity/transaction with a required rule-set. 

Re Claim 11: Owens in view of Anderson discloses the method of object-centric service delivery of claim 10. Owens doesn’t explicitly disclose:

receiving a rejection of the proposed utilization of the financial aid when the proposed utilization of the financial aid does not comply with the set of rules of utilizing the financial aid. 
Anderson, however, makes these teachings in a related endeavor (C2 L37-43; C5 L19-30; C8 L35-37; C7 L44-47). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Anderson to the invention of Owens as described above for the motivation of monitoring compliance of an activity/transaction with a required rule-set. 

Re Claim 12: Owens in view of Anderson discloses the method of object-centric service delivery of claim 11. Owens doesn’t explicitly disclose:

receiving a rejection of the proposed utilization of the financial aid when the object could not be authenticated for the proposed utilization of the financial aid. 
Anderson, however, makes these teachings in a related endeavor (C2 L37-43; C5 L19-30; C8 L35-37; C7 L44-47). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Anderson to the invention of Owens as described above for the motivation of monitoring compliance of an activity/transaction with a required rule-set. 

Re Claim 13: Claim 13, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 1. Accordingly, claim 13 is rejected in the same or substantially the same manner as claim 1.

Re Claim 14:  Claim 14, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 1, steps 3 and 4. Accordingly, claim 14 is rejected in the same or substantially the same manner as claim 1, steps 3 and 4.

Re Claim 15:  Claim 15, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 1, step 5. Accordingly, claim 15 is rejected in the same or substantially the same manner as claim 1, step 5.

Re Claim 18: Owens in view of Anderson discloses the method of object-centric service delivery of claim 13. Owens further discloses:

wherein creating the individualized information of the object comprises monitoring interaction of the object with the OSDS. (Abstract; C1 L27-31; C1 L50-54; C2 L47-49; C3 L2-6)

Re Claim 20:  Claim 20, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 1. Accordingly, claim 20 is rejected in the same or substantially the same manner as claim 1.


Claims 2-4 and 17 are rejected under U.S.C. 103(a) as being unpatentable over Owens et al., US 7,089,262 (“Owens”) in view of Anderson et al., US 7,603,358 (“Anderson”), as applied to claims 1, 5-15, 18, 20 as described above, further in view of Forstall et al., US 8,548,735 (“Forstall”).

Re Claim 2:  Owens in view of Anderson discloses the method of object-centric service delivery of claim 1. Owens doesn’t explicitly disclose: 

wherein determining the individualized information of an object comprises: 

determining performance values of at least one performance parameter over a geographical area by a mobile client device, wherein the mobile client device encodes the individualized information such that the OSDS can uniquely associate the individualized information with the object, and wherein the mobile client device is associated with the object; 

sending the performance values to the OSDS via a mobile radio infrastructure; 

providing the OSDS a location of the mobile client device that sends the performance values. 
Forstall, however, makes this teaching in a related endeavor (C1 L24-29; L45-53). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Forstall to the invention of Owens as described above for the motivation of for providing verification data/information of a user/client.

Re Claim 3: Owens in view of Anderson discloses the method of object-centric service delivery of claim 1. Owens doesn’t explicitly disclose:

creating a request for a service action by a mobile client device, wherein the mobile client device encodes the request of service action such that the OSDS can uniquely associate the request for service action with the object; 

sending the request for a service action to the OSDS via a mobile radio infrastructure; and 

providing the OSDS a location of the mobile client device that sends the request for a service action. 
Forstall, however, makes this teaching in a related endeavor (C1 L24-29; L45-53). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Forstall to the invention of Owens as described above for the motivation of providing verification data/information of a user/client.

Re Claim 4: Owens in view of Anderson in view of Forstall discloses the method of object-centric service delivery of claim 3. Owens doesn’t explicitly disclose:

receiving recommendation of at least one service action wherein the recommendation is based on the location of the mobile client device. 
Forstall, however, makes this teaching in a related endeavor (C1 L24-29; L45-53). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Forstall to the invention of Owens as described above for the motivation of providing verification data/information of a user/client.

Re Claim 17: Claim 17, as best understood by the Examiner, encompasses the same or substantially the same scope as claims 3 and 4. Accordingly, claim 17 is rejected in the same or substantially the same manner as claims 3 and 4.

Claims 16 and 19 are rejected under U.S.C. 103(a) as being unpatentable over Owens et al., US 7,089,262 (“Owens”) in view of Anderson et al., US 7,603,358 (“Anderson”), as applied to claims 1, 5-15, 18, 20 as described above, further in view of Ramakrishnan et al., US 2014/0136293 (“Ramakrishnan”).

Re Claim 16: Owens in view of Anderson discloses the method of object-centric service delivery of claim 13. Owens doesn’t explicitly disclose:

wherein analysis comprises at least one of from the group comprising a trend analysis, a time series analysis, a regression analysis, a frequency distribution analysis, predictive modeling, descriptive modeling, data mining, text analytics, forecasting, and simulation.

Ramakrishnan, however, makes this teaching in a related endeavor (Abstract; FIG. 2; Par. [0019]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Ramakrishnan to the invention of Owens as described above for the motivation of for providing realistic data/information of a user/client.

Re Claim 19: Claim 19, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 16. Accordingly, claim 19 is rejected in the same or substantially the same manner as claim 16.


Conclusion

Claims 1-20 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Clifford Madamba whose telephone number is 571-270-1239. The examiner can normally be reached on Mon-Thu 7:30-5:00 EST Alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II, can be reached at 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CLIFFORD B MADAMBA/Primary Examiner, Art Unit 3692